Title: Thomas Jefferson to John Adlum, 7 October 1809
From: Jefferson, Thomas
To: Adlum, John


      
        Sir
         Monticello Oct. 7. 09
      
      While I lived in Washington, a member of Congress from your state (I do not recollect which) presented me with two bottles of wine made by you, one of which, of Madeira colour, he said was entirely factitious, the other, a dark red wine was made from a wild or native grape, called in Maryland the Fox grape, but very different from what is called by that name in Virginia. this was a very fine wine, & so exactly resembling the red Burgundy of Chambertin (one of the best crops) that on fair comparison with that, of which I had very good on the same table imported by myself from the place where made, the company could not distinguish the one for from the other. I think it would be well to push the culture of that grape, without losing our time & efforts in search of foreign vines, which it will take centuries to adapt to our soil & climate. the object of the present letter is so far to trespass on your kindness, & your disposition to promote a culture so useful, as to request you, at the proper season to send me some cuttings of that vine. they should be taken off in February, with 5. buds to each cutting, and if done up first in strong linen & then covered with paper & addressed to me at Monticello near Milton, and committed to the post, they will come safely & so speedily as to render their success probable. praying your pardon to a brother-amateur in these things, I beg leave to tender you my salutations & assurances of respect.
      
            Th:
            Jefferson
    